

116 HR 528 IH: Blockchain Regulatory Certainty Act
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 528IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Mr. Emmer (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a safe harbor from licensing and registration for certain non-controlling blockchain
			 developers and providers of blockchain services.
	
 1.Short titleThis Act may be cited as the Blockchain Regulatory Certainty Act. 2.Safe harbor for non-controlling block­chain developers and providers of blockchain services (a)Protection for non-Controlling block­chain services and software developersNo blockchain developer or provider of a blockchain service shall be treated as a money transmitter (as defined under State licensing laws, section 1960 of title 18, United States Code, and section 1010.100 of title 31, Code of Federal Regulations), money services business (as defined under section 1010.100 of title 31, Code of Federal Regulation), financial institution (as defined under section 5312 of title 31, United States Code), or any other State or Federal legal designation requiring licensing or registration as a condition to acting as a blockchain developer or provider of a blockchain service, unless the developer or provider has, in the regular course of business, control over digital currency to which a user is entitled under the blockchain service or the software created, maintained, or disseminated by the blockchain developer.
			(b)Effect on other laws
 (1)Criminal lawNothing in this section shall be construed to impair the enforcement of any Federal criminal statute that is consistent with this section.
 (2)Intellectual property lawNothing in this section shall be construed to limit or expand any law pertaining to intellectual property.
 (3)State lawNothing in this section shall be construed to prevent any State from enforcing any State law that is consistent with this section. No cause of action may be brought and no liability may be imposed under any State or local law that is inconsistent with this section.
 (c)DefinitionsAs used in this section: (1)Blockchain networkThe term block­chain network means any system of networked computers that cooperates to reach consensus over the state of a computer program and allows users to participate in the consensus-making process without the need to license proprietary software or obtain permission from any other user. The term includes, specifically, a public network of computers that cooperates to reach consensus over the state of a distributed ledger describing transactions in a digital currency.
 (2)Blockchain developerThe term block­chain developer means any person or business that creates, maintains, or disseminates software facilitating the creation or maintenance of a blockchain network or a blockchain service.
 (3)Blockchain serviceThe term block­chain service means any information, transaction, or computing service or system that provides or enables access to a blockchain network by multiple users, including specifically a service or system that enables users to send, receive, exchange, or store digital currencies described by blockchain networks.
 (4)ControlThe term control means the legal right, authority, or ability to obtain upon demand data sufficient to initiate transactions spending an amount of digital currency.
 (5)Digital currencyThe term digital currency means a medium of exchange, a unit of account, or a store of value that is represented by entries in a distributed ledger generated by a blockchain network.
				